TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-04-00231-CV



                                  Timothy Joe Emerson, Appellant

                                                   v.

                                      Sacha Emerson, Appellee




      FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
             NO. B-98-0939-F, HONORABLE CURT F. STEIB, JUDGE PRESIDING



                             MEMORANDUM OPINION


                On February 26, 2004, the trial court signed an order denying Timothy Joe Emerson=s

motion for nunc pro tunc relief from a judgment signed July 27, 1999. On March 25, 2004, appellant filed

a notice of appeal from the February 26 order.

                The denial of a motion for judgment nunc pro tunc is not a final, appealable judgment over

which the court of appeals has jurisdiction. See Shadowbrook Apartments v. Abu-Ahmad, 783 S.W.2d
210, 210 (Tex. 1990); In re Bridges, 28 S.W.3d 191, 195 (Tex. App.CFort Worth 2000, orig.

proceeding). Nor does the denial of a motion for judgment nunc pro tunc create an interlocutory appeal.

See, e.g., Tex. Civ. Prac. & Rem. Code Ann. ' 51.014 (West Supp. 2004) (various categories of

interlocutory appeals).
                Accordingly, this Court has no jurisdiction over this attempted appeal. We dismiss the

appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                                W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: May 13, 2004




                                                   2